Citation Nr: 0107867	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-06 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a disability of 
the right lower extremity secondary to the service-connected 
right knee disability (formerly post operative meniscectomy 
with chondromalacia of the right patella).  

2.  Entitlement to service connection for a left ankle 
disability secondary to the service-connected right knee 
disability (formerly postoperative meniscectomy with 
chondromalacia of the right patella).  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1972 to February 
1977.  

In June 1986, the Board of Veterans' Appeals (Board) denied 
service connection for a disability right lower extremity 
(characterized as open fracture, right tibia with fracture, 
right calcaneus, closed fracture, right medial malleolus and 
right tibia with laceration, plantar surface, right foot), as 
secondary to residuals of service-connected right 
meniscectomy with chondromalacia of the patella.  The veteran 
and his representative were furnished a copy of that 
decision.  

This matter comes before the Board on appeal from a December 
1998 decision by the RO which denied the veteran's request to 
reopen the claim of service connection for a disability of 
the right lower extremity secondary to the service-connected 
right knee disability, and denied service connection for a 
left ankle disability secondary to the service-connected 
right knee disability.  

At this point, the Board notes that the veteran has referred 
to issue number 1 as a claim of service connection for a 
right ankle disability secondary to the service-connected 
right knee disability.  As the issue denied by the Board in 
1986 included the right ankle, the Board will continue the 
RO's characterization of the issue as a disability of the 
right lower extremity secondary to the service-connected 
right knee disability.  


REMAND

The veteran contends that his service-connected right knee 
gave way causing him to fall and fracture his left ankle in 
June 1992.  He also contends that he has submitted new and 
material evidence to reopen the claim of service connection 
for a disability of the right lower extremity secondary to 
the service connected right knee disability.

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran-appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated him for his left ankle 
problems since the date of the injury and 
for a disability of the right lower 
extremity other than the service connected 
right knee disability.  Based on the 
veteran's response, the RO should attempt 
to obtain copies of all such records from 
the identified treatment sources as well 
as any VA clinical records, not already 
obtained, and associate them with the 
claims folder.  The veteran should also be 
advised that he may submit additional 
evidence, including but not limited to, 
lay statements from people who witnessed 
or otherwise had personal knowledge of his 
left ankle injury.  

3.  If the veteran submits competent 
evidence showing a relationship between 
his left ankle injury and his service-
connected right knee disability and new 
and material evidence to reopen the claim 
of service connection for a disability of 
the right lower extremity secondary to 
the service-connected right knee 
disability, he should be afforded a VA 
orthopedic examination.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for 
review, and the examiner should indicate 
that he or she reviewed the file.  All 
appropriate testing should be undertaken 
in connection with this examination.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any identified left ankle disability 
and the disability of the right lower 
extremity (other than the service 
connected right knee disability) is 
proximately due to or the result of the 
service-connected right knee disability.  
The examiner should also comment on 
whether it is at least as likely as not 
that the left ankle disability or right 
lower extremity disability is being 
aggravated by the service-connected right 
knee disability.  In formulating a 
response, the physician should utilize 
the phrase italicized above which sets 
forth the standard of proof necessary to 
grant a claim.  If aggravated, the degree 
of aggravation should be quantified, if 
possible.  The physician should provide a 
complete rationale and basis for all 
opinions offered.  If the physician is 
unable to make any determination, she/he 
should so state and indicate the reasons.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if the examiner 
has responded to all questions posed.  In 
addition, the RO should ensure that the 
provision pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination reports do not 
include adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  This should 
include consideration of the Veterans 
Claims Assistance Act of 2000.  If any 
decision remains adverse to the veteran, 
he and his representative should be 
issued a Supplemental Statement of the 
Case and given an opportunity to respond 
thereto.  If the veteran fails to appear 
for any examination, the letter(s) 
notifying him of the date and place of 
any examination and the address to which 
the letter(s) was sent should be included 
in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



